—Appeal from a judgment of the County Court of Chemung County (Buckley, J.), rendered May 17, 1999, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on this appeal. Our review of the record, defense counsel’s brief and defendant’s pro se submissions leads us to the same conclusion. Defendant entered a knowing, voluntary and intelligent plea of guilty to the reduced charge of attempted promoting prison contraband in the first degree and was sentenced, as a second felony offender, to a prison term of IV2 to 3 years to run consecutively with the sentence he was then serving. Defendant’s sentence was in full *648accordance with the negotiated plea agreement and the relevant statutory requirements. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mercure, Crew III, Carpinello and Mugglin, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.